953 N.E.2d 930 (2011)
352 Ill. Dec. 249
PEOPLE State of Illinois, respondent,
v.
Martinell ANTHONY, petitioner.
No. 112324.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In light of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its opinion in People v. Anthony, 408 Ill.App.3d 799, 351 Ill.Dec. 423, 951 N.E.2d 507 (2011), and to reconsider the matter in light of this Court's opinion in People v. Marshall, 242 Ill.2d 285, 351 Ill.Dec. 172, 950 N.E.2d 668 (2011), to determine if a different result is warranted.